Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about November 9, 1992, which in a proceeding pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application for a "carry business” pistol license, denied the application and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that petitioner’s false statement on the application that he had never been arrested was by itself a sufficient ground to deny the application (Penal Law § 400.00 [1]), and that, in any event, petitioner failed to demonstrate "proper cause,” i.e., a special need for the license distinguishable from that of other persons similarly situated (Matter of Bernstein v Police Dept. 85 AD2d 574). We also find that petitioner was timely notified of the reasons for the denial of his application. Concur — Murphy, P. J., Sullivan, Ross, Rubin and Tom, JJ.